Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 1 of 40 Page ID
                                 #:38436



                   SUPPLEMENTAL DECLARATION OF ANDREA MEZA

 I, Andrea Meza, swearing under penalties of perjury, make the following declaration:

    1. I previously submitted a declaration to the Court in this matter. I now submit this
        supplemental sworn declaration. The facts set forth below are known personally to me
        and, if called as a witness, I could and would testify competently thereto under oath.

    2. My name is Andrea Meza and I am an attorney and the Director of the Family Detention
        Services Program at the Refugee and Immigrant Center for Education and Legal Services
        (“RAICES”). I have been the program Director since March 2019. Prior to my position
        as Director I served as the Associate Director from October 2018-March 2019. From
        September 2015 to July 2017 I was an Equal Justice Work Fellow and provided direct legal
        services to families at Karnes. I have been licensed in the state of Texas since November
        6, 2015.

    Circumstances of COVID-19 and ICE’s failure to meaningfully review custody for Class
    Members warrant the release of Flores Class Members detained at Karnes.

    3. ICE continues to detain Flores class members for a prolonged time in unsafe and unsanitary
        congregate conditions at the Karnes County Residential Center (“Karnes”). Especially
        during a global pandemic, ICE’s continued detention of children puts Class Members at
        great risk. Under these circumstances the court should order release of detained minors
        whose release does not pose a risk of escape or danger as defined by the Flores Settlement
        Agreement (“FSA”), within 72 hours.

    4. RAICES often, and currently, works with ICE to facilitate release of Flores Class Members
        (“Class Members”) and their parents from Karnes. RAICES provides ICE with sponsor
        information, finds sponsors for the few families who do not have sponsors, and purchases
        tickets for travel for Class Members and their parents to be with their sponsors. If this
        Court orders ICE to release Class Members within 72 hours, ICE may simultaneously
        release parents under 8 C.F.R. 1236.3 - as it has done for five years - and RAICES will
        work closely with parents of Class Members and with ICE to facilitate release. We are
        prepared to explain terms of the FSA and other pertinent settlement agreements to families.
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 2 of 40 Page ID
                                 #:38437


       Indeed, RAICES has either provided sponsor information to ICE weeks ago, or will
       promptly do so for recently arrived families. For every case where this Court finds that
       continued detention of a Class Member is an impermissible violation of the FSA, RAICES
       will work with ICE to facilitate release of the Class Member.

    5. Since March 28, 2020, RAICES has represented approximately 229 Flores Class Members.
       RAICES’ staff regularly emails ICE to notify them when one of our Class Member clients
       has been detained for more than 20 days. In our experience, ICE does not regularly make
       and record efforts to release class members. ICE rarely if ever responds to our emails about
       prolonged detention of class members, and rarely provides written notice of a custody
       determination for a Class Member at Karnes. In a previous order, this Court cited RAICES
       supervising attorney Javier Hidalgo’s declaration demonstrating that RAICES consistently
       emails ICE to request an explanation for the prolonged detention of Class Members in
       violation of Flores standards, and that ICE has consistently failed to respond to these
       emails.

    6. Because ICE continued to detain RAICES Class Member clients without communication
       to RAICES about their efforts to seek release of our clients on April 24, 2020, RAICES
       began filing parole requests on behalf of Flores Class Members detained at Karnes. For
       every parole request submitted on behalf of a Flores class member, RAICES had
       previously sent ICE at least one email notifying them that the class member’s prolonged
       detention was potentially in violation of the FSA.

    7. Since April 24, 2020, RAICES has filed parole requests on behalf of 20 Flores Class
       Members and their parents, who have been detained at the Karnes County Residential
       Center (“Karnes” or “the detention center”) for over 20 days. In these parole requests,
       RAICES attorneys requested the prompt release of the Flores Class Members and outlined
       that custody decisions for minors must comply with this Court’s orders and the FSA
       standards.

    8. The conduct of ICE in review of Class Members’ custody and the reasons cited in custody
       determination decisions have been arbitrary, and are demonstrative that ICE continues to
       fail in its compliance with this Court’s recent orders and the FSA.
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 3 of 40 Page ID
                                 #:38438


    9. Furthermore, I have reviewed the “FLORES RELEASE SUMMARY” documentation
       submitted by the ICE Juvenile Coordinator in her report dated June 12, 2020 for RAICES
       Class Member clients. The reasoning for continued detention of Class Members provided
       in this documentation continues to fall short of compliance with the FSA requirements, and
       is not reflective of evidence made available to ICE in support of release of Class Members.
       For example, one class member was found to be a flight risk because of a pending motion
       to reopen despite his and his father’s compliance with ICE reporting requirements over
       their two years in the United States.

 ICE’s process for review of custody was haphazard and chaotic.

    10. Following RAICES’ submission of parole requests for our clients detained at Karnes, ICE
       haphazardly conducted parole interviews with fewer than 10 parents of Flores Class
       Members for the purposes of making parole determinations.          ICE conducted parole
       interviews for approximately 41% of Class Members for whom RAICES filed parole
       requests during this time period.       These inconsistent and varied interviews did not
       demonstrate compliance with custody considerations agreed to in the FSA nor further
       instruction provided in subsequent orders by this Court. They were characterized by
       minimal meaningful opportunity to access counsel, little to no consideration of individual
       circumstances related to Class Member children, and cursory - at times flippant -
       participation from ICE.

    11. For example, ICE attempted to conduct interviews in the absence of counsel, despite being
       on notice that RAICES represented the Flores Class Members and had filed the parole
       requests on their behalf. Clients reported feeling like they had no choice but to continue
       without their attorney, because, for example, the Deportation Officer insisted that they
       could not reach the attorney despite having called the incorrect phone number. Two
       interviews were conducted hours before the scheduled time. One parent described to
       RAICES that he had to explain to a Deportation Officer that the RAICES hotline for
       detained families was not the appropriate number to call to reach his attorney, especially
       because it was Memorial Day. The Deportation Officer proceeded without the attorney,
       saying it was “not his problem.” Our clients describe Deportation Officers being rude,
       intimidating, and dismissive of their concerns for their children. The Deportation Officers
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 4 of 40 Page ID
                                 #:38439


       made parents sign their parole denials, despite our clients’ protests to doing so in the
       absence of their attorneys. While ICE later called RAICES attorneys to conduct additional
       interviews, those additional interviews did not correct the errors of the first ones.

    12. Next, ICE appeared to dismiss the relevant facts and documentation that reflect Flores
       criteria for releasing minors from ICE custody. Parents and attorneys presented facts and
       concerns that go directly to factors the FSA instructs ICE to consider in making custody
       determinations, but were met with dismissal. For example, one child has a food allergy that
       has not been sufficiently accommodated at Karnes, rendering Karnes a facility that does
       not meet the FSA’s requirements for safe and sanitary custody conditions. ICE dismissed
       this concern, telling the parent during his interview, “What, do you want McDonalds?” and
       refused to consider a professional medical evaluation in making the parole determination
       for this Class Member.

    13. Further, ICE did not focus on the detention of the Class Member when conducting parole
       interviews. When ICE did conduct parole interviews and attorneys were present, officers
       spoke exclusively to the parents of Flores Class Members and to their attorneys, and did
       not engage in any meaningful questioning. The questions that ICE asked did not appear to
       go to the criteria relied upon in their final custody determinations. ICE officers did not ask
       about factors relating to being a flight risk, they did not ask about criminal history or being
       a danger to the community, and they certainly did not ask those questions with specific
       regard to the Class Members. According to RAICES attorneys and clients, ICE asked
       questions about the following subjects when conducting parole interviews at Karnes:

           A. Details about the sponsor’s contact information and whether the sponsor can
              provide for transportation from the detention center
           B. Whether they need more time to submit documents to support their request
           C. Whether they had an Immigration Court hearing
           D. Whether they had been interviewed by the Asylum Office
           E. The results of their hearing with the Immigration Judge
           F. The results of their interview with the Asylum Office
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 5 of 40 Page ID
                                 #:38440


    14. As evidenced by the questions asked, ICE officers primarily, if not exclusively, considered
       information that Judge Gee deemed inappropriate in making custody determinations for
       minors--namely, they considered immigration case status. Again, ICE should not have even
       needed the parole requests to communicate to Class Members their efforts at release or
       their reason for detention, and yet ICE still provided insufficient reasoning when prompted
       to do so by the parole requests.

 ICE’s custody decisions for Class Members at Karnes are arbitrary and do not reflect
 circumstances which favor Class Members’ release.

    15. Since April 24, 2020, ICE has paroled one Class Member about whom RAICES has
       communicated--a four-year-old child suffering from hydrocephalus. This child suffers
       from a severe medical condition, so extreme that it was plainly obvious that Karnes could
       not meet the Flores requirements for providing custody conditions that are “safe and
       sanitary . . . consistent with [ICE’s] concern for the particular vulnerability of minors.”
       FSA, ¶ 12. ICE should have been aware of this child’s condition even before RAICES
       reached out, but it took RAICES’s communication to prompt ICE to put forth the effort to
       promptly release the minor in compliance with Judge Gee’s orders. Of note, this child was
       released while he and his family were waiting for “IJ review” (review by an immigration
       judge of a negative credible or reasonable fear finding) - a reason that ICE often cites
       for the continued detention of Class Members.

    16. RAICES has only received written custody determinations for Flores Class Members in
       response to parole requests filed on their behalf; despite emailed requests, ICE has not
       provided custody determinations outside of a formal parole review process. This means
       that RAICES has only received written custody determinations for ten Flores Class
       Members, approximately 3.9% of clients who are Class Members detained at Karnes since
       March 28, 2020. The determinations indicate that ICE made decisions arbitrarily,
       regardless of the Class Members submission of evidence to demonstrate that their detention
       is not necessary to secure their appearance before ICE or the Immigration Court and that
       ICE cannot provide them safe and sanitary conditions given their medical concerns, the
       duration of their detention, or their ties to the community.
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 6 of 40 Page ID
                                 #:38441


    17. All Class Members had been detained for over 80 days at the time of their parole decisions.
       In some instances, ICE waited until after the Flores Class Members had been deported to
       provide RAICES counsel with their negative parole determination. ICE failed to respond
       to the parole requests of eight Class Members before they were deported. Six Class
       Members were deported without being given a parole determination nor an explanation as
       to why ICE denied their release.

    18. In their written parole decisions, ICE offered explanations to families based on criteria that
       directly contradict Judge Gee’s April 24, 2020 order and May 22, 2020 order. One father
       described a Deportation Officer telling him, “you have to wait for your court date,” and
       stating that this statement was the final decision on his parole request. That family is still
       detained, and on June 12, 2020, 92 days after being taken into immigration custody, was
       scheduled for a court hearing on June 17, 2020, 97 days after initial custody. The hearing
       on June 17, 2020, was cancelled and it is unclear when it will be rescheduled. Another
       father reported being told something similar, that he needed to “wait for an answer from
       the judge.” That family is still detained, 99 days after their arrival to Karnes, despite the
       fact that the Class Member suffers from asthma. There was no specific mention of the Class
       Member in either instance. These parents described feeling confused and devastated by the
       Deportation Officer’s explanations.

    19. In the parole denials, ICE also stated that Class Members did not establish that they were
       “alien juveniles.” One ground for denying parole on ICE’s form states that, “you have
       failed to demonstrate that you are: (1) an alien who has a serious medical condition such
       that continued detention would not be appropriate; (2) an individual who has been
       medically certified as pregnant; (3) an alien juvenile; (4) an alien who will be a witness in
       proceedings being, or to be, conducted by judicial, administrative, or legislative bodies in
       the United States; or (5) an alien whose continued detention is not in the public interest.”
       ICE checked this box for children. Presumably, these children almost certainly did
       demonstrate to ICE’s satisfaction that they are alien juveniles, or they would never have
       been detained at Karnes, a facility that detains only juvenile children and their parents.

    20. Some of those Class Members also had serious medical conditions such that continued
       detention would not be appropriate, but ICE disregarded those concerns. For example, one
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 7 of 40 Page ID
                                 #:38442


        child who had been detained for 105 days at the time of his parole interview had a severe
        tooth infection that left his tooth rotting and he was in so much pain that he could not eat
        or sleep because of it. ICE was provided this information both before and during the
        interview, and should have known about the child’s condition because of his visits to the
        clinic at Karnes. Yet, ICE nevertheless denied parole and in fact specifically indicated,
        contrary to information known to ICE, that he did not suffer from a serious medical
        condition. Another child suffers from serious food allergies. At Karnes, he is not given
        sufficient food to replace the foods that he cannot eat. Even though RAICES provided an
        independent medical evaluation for this child and ICE was previously made aware of his
        condition, ICE denied having received this evaluation and appeared to disregard it, denying
        his parole and making no mention of this information.

    21. ICE cited flight risk as the reason for denial of parole for all families that received denials,
        but in no case did ICE expand upon the basis by which this determination was made in its
        written documentation of parole denials provided to RAICES. The Class Members cases
        are in a variety of procedural postures. One was awaiting Immigration Judge Review of
        their Negative Credible Fear Decision, one was awaiting a decision on their Request for
        Reconsideration, one has a pending Motion to Reopen, and one has a pending appeal of a
        Motion to Reopen in the Board of Immigration Appeals, and several had removal orders.
        Flight risk was marked even for an eight-year-old child with significant community ties
        including having lived in the United States for two years, attending school and playing
        sports here, and having his mother and siblings present in the United States outside of
        detention.

    22. ICE did not provide a response to the parole request nor an explanation of the prolonged
        detention of one Class Member who received a final removal order on March 3, 2020 and
        was detained until May 26, 2020, 84 days after receiving the final removal order. That
        Class Member had strong factors mitigating concerns for flight risk, including having a
        mother that resides in the United States.

 The reasons cited for continued detention of Class Members in the Juvenile Coordinator’s
 Report misrepresent information provided to ICE in support of release of Class Members.
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 8 of 40 Page ID
                                 #:38443


       23. RAICES has reviewed the “FLORES RELEASE SUMMARY” forms that ICE submitted
           to the Court for four Class Member clients and found that these records continue to
           demonstrate ICE’s failure to conduct custody determinations in compliance with the Flores
           Settlement Agreement and Judge Gee’s subsequent orders. ICE referred to May 13 “parole
           reviews” for each of these Class Members, apparently referring to conversations ICE
           officers had with families about waiving their Flores rights, which were the subject of
           review at this Court’s last hearing. In the May 22, 2020 order, this Court expounded on
           those conversations, describing them as having, “caused confusion and unnecessary
           emotional upheaval and did not appear to serve the agency’s legitimate purpose of making
           continuous and individualized inquiries regarding efforts to release minors.” 1

       24. In addition, ICE did not provide information regarding custody determinations for all Class
           Members currently detained at Karnes. To illustrate, RAICES represents 13 Class
           Members detained at Karnes, including eight Class Members currently detained for over
           20 days, one who will have been detained for over 20 days this week, and one who will be
           detained for 20 days next week, should they remain detained. ICE provided “FLORES
           RELEASE SUMMARY” worksheets for only four RAICES clients who are Class
           members. Of note, ICE filed these worksheets on June 10, 2020, yet it appears that ICE
           last reviewed Class Member cases for custody determinations a staggering 28 days earlier,
           on May 13, 2020, despite Judge Gee’s order to ICE to, “continue to make every effort to
           promptly and safely release Class Members.” 2 ICE’s reasons for detaining these Class
           Members still appear arbitrary, even if more detailed than the reasons that they provided to
           RAICES in response to parole requests.

       25. Furthermore, ICE’s custody determinations do not reflect consideration of evidence
           available to them to support release of Class Member children. For example, for each of
           the four Class Members clients for whom RAICES reviewed “FLORES RELEASE
           SUMMARY” documentation, ICE indicates that the parent has not designated a
           “caregiver” to whom ICE could release the minor. These determinations are unfounded,
           considering that each of these Class Members is detained with a parent, with whom they


 1
     Flores v. Barr, Case No. 2:85-cv-04544-DMG-AGR at 2 (C.D. Cal. May 22, 2020) at 2.
 2
     Flores v. Barr, No. CV-85-4544-DMG (AGRx), Dkt. No. 784 (C.D. Cal. Apr. 24, 2020) at 18.
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 9 of 40 Page ID
                                 #:38444


       could be released pursuant to 8 C.F.R. § 1236.3. Moreover, parents do not recall being
       asked to identify a caregiver; however, each of these four Class Members did provide ICE
       with the name of a sponsor who could receive them in their requests for parole.
       Additionally, ICE did not provide an expected date of removal for any of these four Class
       Members, indicating that they are presently being detained indefinitely.

    26. The statements that ICE made regarding detention and flight risk in these four summaries
       directly contravene this Court’s orders by apparently weighing immigration case status
       more than any other factor in considering parole. The April 24, 2020 order of this court
       makes it clear that the explanations ICE gave for this child are insufficient reasons for
       prolonging a Class Member’s detention.

           A. Class Member HFFM AXXX-XXX-704

    27. In the first custody explanation for Class Member HFFM AXXX-XXX-704, p. 98 of the
       government’s June 10, 2020 filing, ICE made errors as to the removability of the child and
       exhibited a lack of continuous efforts towards his release. The Juvenile Coordinator Report
       states that:

               Minor, HFFM, and his parent, NFM, were encountered by USBP on 2/9/2020. The
               FAMU was processed as bag and baggage. On 2/12/2020, the FAMU was booked
               into KCRC. On 2/12/2020, a Flores parole review was conducted for minor. Parole
               was denied because the minor was a final order and detention was required to
               complete the removal process. On 2/22/2020 FAMU’s attorney filed a Motion to
               Re-Open which resulted in an automatic stay of removal.

               On 05/13/2020, ICE conducted a second parole review for minor. At that time,
               parole was denied. Minor was found to be a flight risk as he is pending the
               outcome of the Motion to Re-Open. Minor will be scheduled for the next removal
               flight to his country of citizenship. Removal flights to Honduras occur 2-3 times
               each week. Due to the frequency of removal flights and the very short time period
               for manifesting the flight, it is unlikely that minor would present himself for
               removal in a timely manner. Failure to depart the US timely would cause minor to
               become a fugitive from ICE, negatively impacting his ability to attain future
               immigration benefits. Additionally, minor’s parent has not designated a caregiver
               to whom ICE could consider releasing the minor.
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 10 of 40 Page ID
                                 #:38445


    28. ICE states that it conducted parole reviews for the Class Member on February 12, 2020
       and on May 13, 2020. However it failed to communicate any decision on the Class
       Member’s parole, or respond to RAICES April 2, 2020 parole request until May 31, 2020.
       On that date, this Class Member’s father notified RAICES that he received a parole denial
       that same morning, dated May 29, 2020, attached as Exhibit A. This denial stated that
       parole for the Class Member minor was denied because “You have not established to ICE’s
       satisfaction that you are not a flight risk” and:

           You have failed to demonstrate that you are: (1) an alien who has a serious medical
           condition such that continued detention would not be appropriate; (2) an individual
           who has been medically certified as pregnant; (3) an alien juvenile; (4) an alien who
           will be a witness in proceedings being, or to be, conducted by judicial, administrative,
           or legislative bodies in the United States; or (5) an alien whose continued detention is
           not in the public interest.

    29. ICE’s purported reasons for denying HFFM’s parole in their May 29, 2020 Parole Denial
       do not appear to be based in fact. First, contrary to ICE’s denial worksheet, HFFM is,
       indeed “an alien juvenile.” Furthermore, the Parole request submitted on behalf of HFFM
       on April 2, 2020 included information that HFFM was suffering from digestive issues at
       Karnes and was unable to eat, and it also listed a sponsor in the United States who could
       receive HFFM upon release. On May 11, 2020, RAICES submitted additional evidence
       regarding HFFM’s sponsor, a first cousin of HFFM’s father who his father grew up with,
       including proof of the sponsor’s employment, address, work authorization, and valid Texas
       state identification card. There is no indication that ICE considered any of this evidence
       in either their May 29, 2020 parole denial or the June 10, 2020 Juvenile Coordinator’s
       report.

    30. Moreover, HFFM’s father reported that when ICE served him the parole denial forms for
       him and his son, ICE did not mention the Class Member nor specifically explain the reason
       for the Class Member’s parole denial. The parent described the encounter as lasting no
       more than five minutes.

    31. This Class Member has an MPP order of removal as he was kidnapped in Mexico and was
       consequently unable to attend court, but he now has a pending Motion to Reopen based on
       these compelling and exceptional circumstances. Nevertheless, ICE states that the Class
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 11 of 40 Page ID
                                 #:38446


       Member “will be scheduled for the next removal flight,” while simultaneously
       acknowledging that there is a stay of removal in the child’s case. ICE states that it is
       unlikely the child would present himself for removal in a timely manner. ICE’s explanation
       for this Class Member’s prolonged detention fails to take into account that ICE cannot
       execute the removal order, that HFFM’s case may be reopened, that if it is not reopened,
       the Class Member may appeal such a decision and that the remainder of the legal process
       could take months, during which time ICE would still be unable to execute the removal
       order. ICE explicitly states that they found this Class Member to be a flight risk, “as he is
       pending the outcome of the Motion to Reopen.” As stated above, this reasoning is entirely
       in violation of this Court’s specific instruction that it is inappropriate to deny release of a
       child simply because he has a removal order, particularly where, as in this case, it is not
       known when or if ICE will remove him.

           B. Class Member EMUA, AXXX-XXX-453

    32. In the second custody explanation that ICE provided for a RAICES client Class Member,
       on p. 113 of the Government’s June 10, 2020 submission, ICE provided explanations
       inconsistent with the information they have provided to RAICES, and inconsistent with
       this Court’s orders and the Flores standards. Of note, the form on which ICE denied
       EMUA’s parole on May 28, 2020, attached as Exhibit B, varies significantly from that
       provided for HFFM. The Juvenile Coordinator’s report states:

              Minor, EMUA, and his parent, JJUC reported to the San Antonio Resident Office
              on 3/10/2020. The FAMU was processed for Bag & Baggage since an immigration
              judge ordered the FAMU removed in-absentia on 8/6/2019. On 3/10/2020, the
              FAMU was booked into KCRC. On 3/10/2020, a Flores parole review was
              conducted for minor. Parole was denied due to the final order of removal and
              detention was required to complete the removal process and because the parent had
              not designated a caregiver to whom ICE could consider releasing the minor. On
              3/20/2020, a Motion to Re-Open was filed for this FAMU.

              On 5/13/2020, ICE conducted a second parole review for minor. At that time, parole
              was denied. Minor’s parent has not designated a caregiver to whom ICE could
              consider releasing the minor.
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 12 of 40 Page ID
                                 #:38447


    33. ICE states that it conducted parole reviews for the minor on March 10, 2020 and May 13,
       2020 and denied parole both times, because “detention was required to complete the
       removal process and because the parent had not designated a caregiver to whom ICE could
       consider releasing the minor.” This determination is simply wrong. In EMUA’s parole
       request submitted May 11, 2020, his mother, with whom he has resided in San Antonio,
       Texas for two years, was listed as the sponsor available to him and his father. Inexplicably,
       ICE cited “You have not established to ICE’s satisfaction that you are not a flight risk” and
       “You did not establish, to ICE’s satisfaction, substantial ties to the community” as their
       reasons for denial of parole on May 25, 2020. This reasoning is notably absent from the
       reasoning provided in the Juvenile Coordinator’s report to this Court.

    34. Not only do EMUA and his family have significant community ties given their two years
       of residence in the United States, but EMUA and his father - to whom his case is linked -
       have demonstrated that they are not, in fact, a flight risk. Namely, EMUA and his father
       presented themselves at a Port of Entry to seek asylum, and they have diligently attended
       ICE check ins for two years. They did not receive notice of court, and it was at an ICE
       check in, after their removal order was entered without their notice, that ICE apprehended
       EMUA and his father. There is no evidence to support ICE’s contention that EMUA is a
       flight risk, and there is significant evidence to rebut ICE’s assertion that EMUA does not
       have community ties.

    35. Finally, it is unclear why, if ICE conducted a parole review on May 13, 2020, it gave the
       Class Member notice of a parole interview on May 18, then conducted a parole interview
       on May 25, 2020, and provided its parole decision on May 28, 2020. This summary
       indicates that ICE either did not review the Class Member’s parole at the time of the
       interview, or that ICE did not update the summary before submitting it to the Court.

           C. Class Member SLG, AXXX-XXX-533

    36. The third Class Member for whom ICE provided a custody explanation similarly
       demonstrates irregularity in ICE’s reasoning for continued detention. The report of the
       Juvenile Coordinator states:

               Minor, SLG, and her parent, HLL, were encountered by CBP on 03/12/2020.
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 13 of 40 Page ID
                                 #:38448


               The FAMU was processed for expedited removal, at which time the father claimed
               a fear of returning to Mexico.

               On 03/15/2020, the FAMU was booked into KCRC. On 03/15/2020, a Flores parole
               review was conducted for minor. Parole was denied because the minor was in
               the credible fear interview process and detention was required to complete the
               process and because the parent had not designated a caregiver to whom ICE could
               consider releasing the minor. On 03/27/2020, USCIS found that the minor did not
               have a credible fear of returning to Mexico.

               On 5/13/2020, ICE conducted a second parole review for minor. At that time, parole
               was denied. Minor was in the credible fear interview process and detention was
               required to complete the process and because the parent had not designated a
               caregiver to whom ICE could consider releasing the minor. The minor and the
               FAMU are pending IJ Review.

    37. In this case again, ICE’s explanation to this Court in the report of the Juvenile Coordinator
       is incongruent with ICE’s denial of parole provided in writing to SLG through her parent
       and to RAICES on May 28, 2020. The written notice of denial of parole that ICE provided
       for SLG, attached as Exhibit C, is on the same form as that provided to Class Member
       HFFM, detailed above, but also differs from that provided to Class Member EMUA. These
       discrepancies demonstrate ICE’s failure to consistently make and record efforts to release
       minors according to this Court’s multiple orders.

    38. As with the other Class Member examples, ICE stated that it reviewed this Class Member’s
       case for parole on March 15, 2020 and again on May 13, 2020, failing to mention that it
       conducted a parole interview on May 25, 2020. It is unclear whether ICE simply failed to
       mention the parole interview to this Court, or rather did not actually review the minor’s
       case for parole on May 25. Whatever the case may be, the absence of this fact demonstrates
       that the Class Member’s summary is incomplete.

    39. Here, ICE marked in its May 28, 2020 parole denial, Exhibit C, that parole was denied for
       SLG because “You have not established to ICE’s satisfaction that you are not a flight risk,”
       with no further explanation. There is no indication that ICE considered the fact that a
       family member sponsor was named for SLG in her May 27, 2020 parole request.
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 14 of 40 Page ID
                                 #:38449


        40. In contrast, in its report to this Court, ICE states, “detention was required to complete the
             [credible fear interview] process.” This is not an accurate depiction of the legal reality of
             the credible fear process, or any necessity of ICE to continue detention of a Class Member.
             In fact, ICE has the discretion to issue a Notice to Appear to individuals within its custody,
             and even if they do not, a Class Member may continue the credible fear process from
             outside of detention. In fact, this scenario often occurs when, for example, the Asylum
             Office cannot find the proper interpreter to conduct an interview within a timely fashion.
             In RAICES’ experience, these Class Members and their parents are subsequently released
             from detention to complete the credible fear process outside of detention. It has also been
             RAICES’ experience that in some cases, including the case of a child with hydrocephalus
             mentioned above, ICE will release a Class Member and their parents even if the Class
             Member received a negative credible fear determination and therefore may have an
             executable expedited removal order.

        41. At the time of ICE’s filing on June 10, 2020, this Class Member had been waiting for 72
             days and still had not been scheduled for the hearing he had been awaiting. In its April 24,
             2020 order, this Court stated that ICE responses to parole requests which state the reason
             for a child’s prolonged detention as having to do with waiting for a decision in the credible
             fear process, fail to meet the requirements of the FSA. 3

                  D. Class Member BCMC, AXXX-XXX-538

        42. In the fourth release summary that ICE provided for a RAICES client Class Member, it
             similarly failed to make mention of the parole interview, failed to consider appropriate
             Flores release standards, and inappropriately based its explanation off of the child’s
             immigration case status. The Juvenile Coordinator report states that:

                    Minor, BCMC, and his parent, HEMC, were encountered by BP on 03/21/2020.
                    The FAMU was processed for Bag & Baggage since an immigration judge ordered
                    the FAMU removed in-absentia on 09/26/2019. On 03/27/2020, the FAMU was
                    booked into KCRC. On 3/27/2020, a Flores parole review was conducted for minor.
                    Parole was denied due to the final order of removal and detention was required
                    to complete the removal process and because the parent had not designated a


 3
     Id. at 16.
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 15 of 40 Page ID
                                 #:38450


                   caregiver to whom ICE could consider releasing the minor. On 04/14/2020, a
                   Motion to Re-Open was filed. On 04/27/2020, the IJ denied the Motion to Re-Open.
                   On 5/08/2020, an appeal of the Motion to Re-Open denial was filed with the BIA
                   for this FAMU.

                   On 5/13/2020, ICE conducted a second parole review for minor. At that time, parole
                   was denied. Minor was found to be a flight risk as he is subject to a final order
                   of removal and will be scheduled for the next removal flight to his country of
                   citizenship. Removal flights to Nicaragua occur bi-weekly. Due to the frequency
                   of removal flights and the very short time period for manifesting the flight, it is
                   unlikely that minor would present himself for removal in a timely manner. Failure
                   to depart the US timely would cause minor to become a fugitive from ICE,
                   negatively impacting his ability to attain future immigration benefits.

                   Additionally, minor’s parent has not designated a caregiver to whom ICE could
                   consider releasing the minor. On 05/26/20 an emergency stay request was filed with
                   the BIA.

     43. The information provided to this Court in the Juvenile Coordinator’s report is either
          incomplete or misleading. First, ICE stated that this child does not have a stay of removal
          in place. Actually, BCMC’s case should be stayed automatically given the relevant
          statutory and regulatory provisions; RAICES only filed a stay with the Board of
          Immigration Appeals in this case out of an abundance of caution. 4 ICE again makes no
          mention of this Class Member’s May 26, 2020 parole interview and subsequent decision,
          only making reference to a March 27, 2020 and May 13, 2020 parole review. Furthermore,
          ICE states that the child, “will be scheduled for the next removal flight to his country of
          citizenship,” while they cannot at this time execute his removal order, and cannot know
          when or if they will be able to do so.

     44. Importantly, The parole denial provided to RAICES for BCMC dated May 29, 2020, and
          attached as Exhibit D, stated that parole for the Class Member minor was denied because
          “You have not established to ICE’s satisfaction that you are not a flight risk” and:




 4
   “The filing of a motion to reopen under paragraph (b)(4)(iii)(A) of this section shall stay the deportation of the
 alien pending decision on the motion and the adjudication of any properly filed administrative appeal.” 8 C.F.R. §
 1003.23(b)(4)(iii)(C).
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 16 of 40 Page ID
                                 #:38451


               You have failed to demonstrate that you are: (1) an alien who has a serious medical
               condition such that continued detention would not be appropriate; (2) an individual
               who has been medically certified as pregnant; (3) an alien juvenile; (4) an alien who
               will be a witness in proceedings being, or to be, conducted by judicial,
               administrative, or legislative bodies in the United States; or (5) an alien whose
               continued detention is not in the public interest.

       Not only does this denial fail to make note of the fact that BCMC’s May 11, 2020 parole
       request lists a sponsor, but it also is simply wrong as 1) BCMC is, in fact, “an alien
       juvenile,” and 2) has a serious medical condition such that continued detention would not
       be appropriate.

    45. This Class Member child has a severe food allergy, as described in Exhibit E, Declaration
       of Dr. Fiona Danaher, attached, that has not been accommodated at Karnes. RAICES
       brought this allergy to ICE’s attention on May 6, 2020, in BCMC’s original parole request
       dated May 11, 2020, and again in a supplement to the original parole request dated May
       26, 2020 which contained Exhibit E. Dr. Danaher states in her declaration that BCMC
       “also has a history of reactive airway disease (i.e., asthma in a young child)” which places
       him at greater risk if he were infected with COVID-19. Importantly, regarding conditions
       at Karnes for BCMC, Dr. Danaher notes:

               I am concerned that [BCMC] was repeatedly served tomato-based foods despite a
               described history of anaphylactic reaction to tomatoes, and that his parents were
               placed in the position of having to withhold food from their child to protect him.
               Anaphylaxis is a dangerous allergic reaction that can impair breathing by causing
               throat swelling and airway constriction. It can also cause distributive shock,
               meaning that rapid dilation of blood vessels leads to inadequate perfusion to support
               the body’s organs. Anaphylaxis can progress rapidly, and if left untreated can
               prove fatal.

    46. The conditions described in Dr. Danaher’s declaration, submitted to ICE on May 26,
       2020, demonstrate that Karnes is not a safe and sanitary location for Class Member
       BCMC. ICE continues to fail to accommodate BCMC’s dietary requirements. As
       recently as June 16, 2020, BCMC’s mother reported that BCMC was served meat with
       tomato sauce. Instead of providing him with an alternate source of protein, Karnes staff
       took the meat and gave BCMC three pieces of bread, telling him “eat it or throw it out.”
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 17 of 40 Page ID
                                 #:38452


    47. Though the information regarding BCMC’s health condition was available to ICE, neither
        his May 29, 2020 parole denial nor the explanation provided to this Court make any
        mention that ICE considered the health risks to BCMC with continued detention.

 Conclusion

    48. ICE repeatedly lists immigration-case-status-related reasons for denial of parole with
        cursory mention attached to each that parole was also denied “because the parent had not
        designated a caregiver to whom ICE could consider releasing the minor.” There is no
        indication that ICE reviewed sponsorship information available to the agency in any of the
        custody determinations. Furthermore, there is no evidence that ICE actually considered
        the existence of a “caregiver,” rather than only considering the immigration case status of
        Class Members when it denied parole. None of the parole denials provided to Class
        Members or their RAICES representatives indicate that sponsorship information was
        considered or was deemed insufficient. Based on RAICES records and the experiences of
        our clients and staff, it appears that ICE may have added on “because the parent had not
        designated a caregiver to whom ICE could consider releasing the minor” to their
        explanations of continued custody of Class Members before the filing of the Juvenile
        Coordinator’s report to this Court but subsequent to ICE’s actual denial of parole based on
        impermissible considerations of immigration case status.

    I declare under penalty of perjury under the laws of the United States of America that the
 foregoing is true and correct.

 Dated: June 17, 2020

 San Antonio, Texas

                                                             ________________________

                                                             Andrea Meza
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 18 of 40 Page ID
                                 #:38453




                            EXHIBIT A
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 19 of 40 Page ID
                                 #:38454
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 20 of 40 Page ID
                                 #:38455
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 21 of 40 Page ID
                                 #:38456




                            EXHIBIT B
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 22 of 40 Page ID
                                 #:38457
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 23 of 40 Page ID
                                 #:38458
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 24 of 40 Page ID
                                 #:38459




                            EXHIBIT C
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 25 of 40 Page ID
                                 #:38460
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 26 of 40 Page ID
                                 #:38461
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 27 of 40 Page ID
                                 #:38462




                            EXHIBIT D
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 28 of 40 Page ID
                                 #:38463
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 29 of 40 Page ID
                                 #:38464
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 30 of 40 Page ID
                                 #:38465




                            EXHIBIT E
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 31 of 40 Page ID
                                 #:38466


                             DECLARATION OF DR. FIONA DANAHER


 I, Dr. Fiona Danaher, hereby declare under penalty of perjury, that the following is true and correct

 to the best of my knowledge.

     1. I am a US trained physician fully licensed to practice medicine in the State of Massachusetts. I

         am an Attending Physician in the Department of Pediatrics at Massachusetts General Hospital for

         Children, where I care for patients ranging in age from newborns to young adults. I work as both

         a primary care and child abuse pediatrician. I am an Instructor at Harvard Medical School in

         Boston, MA.

     2. I am a graduate of Mount Sinai School of Medicine in New York, NY. I completed residency in

         Pediatrics at Massachusetts General Hospital. My residency training included extensive

         experience interviewing and conducting physical exams of children, adolescents, and young

         adults to treat both medical and psychiatric conditions. I have passed all three steps of the United

         States Medical Licensing Examination Board exams. I am board-certified in Pediatrics.

     3. I am a Fellow in the American Academy of Pediatrics and a member of the Council on Immigrant

         Child and Family Health. I chair the Massachusetts General Hospital Immigrant Health Coalition.

     4. I have attended a specific training about the medical evaluation of asylum seekers of all ages

         entitled, “Introduction to Forensic Evaluation and Documentation of Trauma in

         Asylum-Seekers,” hosted by the Harvard Medical School chapter of Physicians for Human

         Rights.

     5. I am a volunteer for the Massachusetts General Hospital Asylum Clinic, and in this capacity, I

         conduct medical and psychological evaluations of persons seeking asylum in the United States,

         including individuals in ICE detention.

     6. On Monday, May 25, 2020 at 10am CST, I interviewed                                   , mother (DOB:

                    ), and                              , child (DOB:             ) via video-conference in a


                                                                                                            1
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 32 of 40 Page ID
                                 #:38467


         volunteer capacity. I have reviewed the declaration of                                      , father

         (DOB:               ), provided to me by the Refugee and Immigrant Center for Education and

         Legal Services (RAICES). No medical records were available for review.

 SUMMARY OF MEDICAL ISSUES OF                                                        (A#              )

    7.         and his family arrived at Karnes County Family Residential Center (KCFRC) on 3/26/2020.

         His mother reports that prior to their arrival,     had a remote history of reactive airway disease

         and had been diagnosed with multiple allergies to foods, medication, and bee stings, but he was

         otherwise a healthy, developmentally normal child. His mother expresses multiple concerns for

         his health during their time at KCFRC, including persistent exposure to a known food allergen

         placing        at risk of a potentially serious allergic reaction; symptoms concerning for possible

         COVID-19 infection for which he received minimal medical attention, as well as ongoing risk of

         exposure to COVID-19 infection; and symptoms concerning for post-traumatic stress disorder

         (PTSD) exacerbated by his continuing detention. I will describe each of these medical issues in

         greater detail based on my interview with the child’s mother and review of the father’s

         declaration.

                                                     ALLERGIES

    8.         was diagnosed with a severe allergy to tomatoes around age 2-2.5 years when he developed

         throat swelling, rash, vomiting, and diarrhea after ingesting several tomatoes. These symptoms

         are consistent with anaphylaxis, a potentially life-threatening allergic reaction. He was admitted

         to the hospital for treatment, where he subsequently developed a fever and was administered

         penicillin out of concern for possible infection. The penicillin worsened his rash, which led to an

         additional diagnosis of penicillin allergy. He remained hospitalized for 1.5-2 weeks while his

         symptoms persisted. His mother states he was discharged with a diagnosis of allergic reactions

         and possible infection, though no source of infection was identified.



                                                                                                               2
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 33 of 40 Page ID
                                 #:38468


    9. Around age 5,              pediatrician diagnosed him with an allergy to pork, as he developed

          vomiting and diarrhea every time he ate it. He was also diagnosed with a bee sting allergy around

          age 1.5, after a bee sting on his arm caused him to develop arm swelling and shortness of breath,

          followed by a seizure and fever while awaiting treatment in the emergency room.

    10.         also has a history of reactive airway disease (i.e., asthma in a young child), for which he

          was treated with nebulized albuterol. His last exacerbation was 3 years ago.

    11. Taken together,            history of multiple allergies and reactive airway disease suggest he is an

          atopic child, meaning he has a genetic predisposition to developing allergic diseases. This is

          borne out by the strong family history of atopic conditions on his mother’s side. His maternal

          grandmother, great-grandmother, and cousin exhibit various serious allergies to seafood, milk,

          and medications; his mother and aunt have asthma; and his aunt and cousins have eczema.

    12. Given the concern for atopy, his pediatrician recommended that he be evaluated by an allergist,

          but his parents never had the opportunity to take him. They managed his allergies by maintaining

          strict avoidance of his known allergic triggers. The pediatrician advised his parents to give him

          cetirizine for any mild allergic reactions, but to take him directly to the hospital if he developed

          significant symptoms.

    13. His mother states the family reported            allergies upon their intake at KCFRC and the

          information was added to his file. However, KCFRC continued to serve              tomato-based

          foods, forcing his mother to withhold such foods from          when they were served, out of fear

          that he could develop another anaphylactic reaction. The facility only adjusted his diet more than

          a month after his arrival, once the family’s attorney intervened. Now his mother reports that when

          the menu includes foods like spaghetti with tomato sauce, he is simply served spaghetti with

          nothing on it, or if meat is cooked in a tomato-based sauce, he is given bread instead of meat.

          These meals are both nutritionally incomplete and unappetizing for          .



                                                                                                                 3
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 34 of 40 Page ID
                                 #:38469


    14. His mother reports that         used to eat eagerly before coming to Karnes, but he now has a poor

        appetite and barely eats some days unless his parents buy him instant soup or crackers from the

        commissary. His mother expresses concern that he is losing weight, as he used to look a little

        chubby but now his ribs are becoming visible. His low fiber diet and decreased intake have led to

        constipation with sometimes painful bowel movements. At one point his mother saw blood when

        wiping him, suggesting he may be developing hemorrhoids as a result of the constipation.

    15. I am concerned that         was repeatedly served tomato-based foods despite a described history

        of anaphylactic reaction to tomatoes, and that his parents were placed in the position of having to

        withhold food from their child to protect him. Anaphylaxis is a dangerous allergic reaction that

        can impair breathing by causing throat swelling and airway constriction. It can also cause

        distributive shock, meaning that rapid dilation of blood vessels leads to inadequate perfusion to

        support the body’s organs. Anaphylaxis can progress rapidly, and if left untreated can prove fatal.

    16. Safe management of             allergies requires that he not be exposed to even small quantities of

        his known allergens. It also requires that a dose of intramuscular epinephrine, such as an

        epinephrine auto-injector, be kept accessible for emergency treatment in case of accidental

        exposure. Epinephrine does not appear to be listed on the ​ICE formulary​.         should undergo

        evaluation by a pediatric allergist to assess the full extent of his allergies.

    17. I am also concerned by            mother’s description of his weight loss. While        should not

        eat any foods containing tomatoes or pork, it is still important that he be provided with

        nutritionally balanced meals to support healthy growth and development. Foods containing

        tomatoes and pork should be replaced with other foods of similar nutritional value, rather than

        just removed without substitution. Inclusion of high fiber foods such as whole grains, fruits and

        vegetables will be important in resolving his constipation.


                                     RISK OF COVID-19 INFECTION



                                                                                                               4
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 35 of 40 Page ID
                                 #:38470


    18.           mother relates that upon the family’s arrival to KCFRC, they were placed into 14 day

          quarantine.         and his mother were separated from his father for quarantine without warning or

          explanation; the family found this extremely traumatic, as they had previously been separated by

          kidnappers in Mexico.          and his mother were placed into a room together and only permitted

          to go outside for 30 minutes each day.        would cry when he saw his father outside the

          window.

    19.         was reportedly healthy when he entered quarantine, but about 3 days after his arrival he

          developed sore throat, dry cough, nasal congestion, abdominal pain, diarrhea, and leg pain severe

          enough that he did not want to walk. He also complained of headache several times. His mother

          states that he was evaluated by a nurse at the facility who took his vital signs, but no testing was

          performed. The nurse provided a liquid medication that          took each night for 6 nights,

          without improvement. His mother states she was not told the name of the medicine, just that it

          was for treating colds. She does not recall him being offered Tylenol or ibuprofen for his pain.

    20.           leg pain, abdominal pain, diarrhea, and headaches resolved after several days, but his sore

          throat, cough, and nasal congestion persisted. His mother reports he again saw the nurse, who

          switched him to an allergy medication (mother is unsure of name), but his upper respiratory

          symptoms continued unabated for approximately 7 weeks in total.

    21. In           third week at KCFRC, his mother reports he developed an itchy rash on his arms and

          back that would come and go. His mother states that around this time was the only occasion when

          he saw a pediatrician rather than a nurse. He was diagnosed with an environmental allergy and

          switched to another allergy medication (mother is unsure of name), again without improvement.

          The family eventually purchased hydrocortisone cream from the commissary, which treated the

          rash effectively.




                                                                                                                 5
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 36 of 40 Page ID
                                 #:38471


     22.           upper respiratory symptoms finally resolved 1 week ago. He is not currently taking any

           medications.

     23.           mother reports that all newly arrived detainees are placed in 14 day quarantine out of

           concern for COVID-19 risk. However, she states she has seen some of the facility’s staff

           members coughing, and she reports that the majority of the staff do not wear masks. She states

           there is no hand sanitizer available, and the only place detainees can wash their hands is in their

           rooms, as the other bathrooms in the facility are almost always closed.

     24. I am concerned that          exhibited many symptoms concerning for possible COVID-19

           infection or influenza, but he was not tested for either infection, and he reportedly received

           minimal medical monitoring or treatment. According to his mother, he was not offered Tylenol or

           ibuprofen for his pain. The dosing interval for the nightly medication he was prescribed suggests

           he was not treated with Tamiflu for potential influenza.

     25. It is also highly concerning that staff overseeing detainees in a congregate setting are not wearing

           masks during the COVID-19 epidemic, and that handwashing facilities are not being made more

           readily available to detainees. Statistical modeling suggests that COVID-19 spreads extremely
                                  1
           easily in such settings. Indeed, to date more than 1,200 ICE detainees have been diagnosed with

           COVID-19, and 2 have died. Only 2,394 of ICE’s more than 26,000 detainees have received

           testing for COVID-19, and approximately 50% of those results have been positive, suggesting too
                                                                                       2
           few detainees are being tested to ensure safe conditions in these facilities.


                                  POST-TRAUMATIC STRESS DISORDER




 1
   Irvine M, Coombs D, Skarha J, del Pozo B, Rich J, Taxman F, Green TC. Modeling COVID-19 and Its Impacts on
 U.S. Immigration and Customs Enforcement (ICE) Detention Facilities, 2020. J Urban Health. 2020 May 15;1-9.
 doi: 10.1007/s11524-020-00441-x. Online ahead of print.
 2
   Montoya-Galvez, C. Second immigrant dies of coronavirus complications while in ICE custody. May 25, 2020.
 https://www.cbsnews.com/news/second-immigrant-dies-of-coronavirus-complications-while-in-ice-custody/

                                                                                                                 6
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 37 of 40 Page ID
                                 #:38472


    26. As mentioned previously,           and his parents were kidnapped in Mexico and separated from

          each other. This incident was extremely frightening to        , who believed that he or his parents

          might be killed. He is very close to his father, and he was re-traumatized by the abrupt separation

          from his father upon his family’s placement in quarantine when they arrived at KCFRC. Since

          men are housed in separate quarters from women and children, he can currently only see his

          father for about 5.5 hours each day, which he finds very difficult. He has become very clingy

          toward his mother as a result.

    27.           mother relates that he was a happy, developmentally normal child prior to leaving their

          country of origin. He was fully potty trained by age 1.5 years. However, since his arrival at

          KCFRC, he has begun to wet the bed, and he wakes up crying from nightmares. He insists on

          sleeping with his mother, which is a new behavior. His mother reports that staff enter their room

          hourly overnight to conduct suicide prevention checks, which disrupts            sleep. (When they

          were in quarantine, staff would shine flashlights in detainees’ faces during each check; now staff

          just come in, check the bathroom, and leave again.) He often has trouble falling asleep at night

          and wants to sleep during the day instead so that his sleep won’t be interrupted by the hourly

          checks. His mother notes that getting him out of bed in the morning has become challenging.

    28.         has regressed developmentally. He used to be a talkative child, but now he does not speak

          much. When his mother asks him a question, he responds by meowing like a cat. He used to be

          able to independently resolve conflicts with other children, but now he just reacts to stressful

          interactions with playmates by making animal noises. He finds it difficult to form new

          relationships.

    29. Since his arrival at KCFRC,          sometimes seems to dissociate, adopting a blank look and not

          responding to his mother when she speaks to him. She believes he has blocked some memories of

          the kidnapping but that other memories still intrude, as she has observed him re-enacting the



                                                                                                                7
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 38 of 40 Page ID
                                 #:38473


           event by pretending to abduct other children. He has developed a significant fear of people with

           guns or uniforms, which makes it difficult for him to interact with some of the KCFRC staff. He

           startles extremely easily, crying and hiding behind his mother when he hears loud noises. He has

           grown irritable, and has started to hit himself in the head whenever he feels sad or anxious. He

           exhibits low mood and energy on most days, and he no longer enjoys activities he used to love.

           He was a good student in his home country but now has difficulty concentrating on the

           educational worksheets provided by KCFRC. His appetite has diminished significantly, an issue

           exacerbated by the incomplete diet offered due to his allergies, as described above.

     30.           mother worries that being locked up and continuously monitored at KCFRC serves as a

           constant, traumatic reminder of the family’s kidnapping. His mother states he has not received

           any mental health treatment since arriving at KCFRC, and that she has not pursued it as she is not

           aware that the facility might offer therapy for children his age.
                                                                                            3
     31.           psychological symptoms meet DSM-5 criteria for a diagnosis of PTSD. He was exposed

           to a potentially life threatening event when his family was kidnapped, and his family’s continued

           detention reminds him daily of that experience. He is exhibiting multiple intrusion symptoms,

           including nightmares, re-enactment of the traumatic event in play, marked physiological reaction

           to loud noises, and distress at exposure to external reminders of the event such as staff members

           wearing uniforms, whom he deliberately avoids. He exhibits negative alterations in cognition and

           mood, including difficulty remembering certain details of the traumatic event, a persistent

           negative emotional state, diminished interest in activities he normally enjoys, and estrangement

           from his peers. He demonstrates marked alterations in arousal and reactivity, including irritable

           and self-injurious behavior, an exaggerated startle response, and difficulties with sleep and



 3
  ​Center for Substance Abuse Treatment (US). Trauma-Informed Care in Behavioral Health Services. Rockville
 (MD): Substance Abuse and Mental Health Services Administration (US); 2014. (Treatment Improvement Protocol
 (TIP) Series, No. 57.) Exhibit 1.3-4, DSM-5 Diagnostic Criteria for PTSD. Available from:
 https://www.ncbi.nlm.nih.gov/books/NBK207191/box/part1 ch3.box16/

                                                                                                               8
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 39 of 40 Page ID
                                 #:38474


          concentration. His symptoms have been ongoing for more than 1 month and have led to

          significant functional impairment and developmental regression.

    32.         would benefit from mental health therapy for his PTSD. However, successful treatment

          requires mitigating the traumatic stressors in his environment that constantly remind him of his

          family’s kidnapping. Therefore, to be truly effective, therapeutic intervention must include

          complete reunification of his nuclear family and release from detention.


                                                 ASSESSMENT


    33. Following my evaluation of                                   , I am concerned about his ongoing

          physical health and emotional well-being were he to remain in detention. KCFRC’s prolonged

          failure to make appropriate dietary accommodations based upon allergies diagnosed by the

          child’s pediatrician placed him at risk for a serious, potentially life-threatening allergic reaction;

          yet despite generating this risk, it is unclear based on the published ICE formulary whether the

          facility has epinephrine on hand to manage an episode of anaphylaxis. He is now being offered a

          nutritionally inadequate diet that, based on his mother’s report, appears to be contributing to

          weight loss, constipation, and hemorrhoids. The child exhibited symptoms concerning for

          COVID-19 or influenza infection but received minimal monitoring, evaluation or treatment. He

          and other detainees remain at significant risk for COVID-19 infection due to inadequate access to

          hand hygiene facilities and lack of personal protective equipment use by staff. Finally, his

          psychological presentation is concerning for developmental regression and untreated PTSD which

          is continuously exacerbated by his ongoing detention.

    34. Beyond a discussion of specific health problems experienced by this child, detention of children

          and families is fundamentally injurious to children’s well-being and development, putting them at

          lifelong risk for physical and mental health consequences. This is the position taken by my




                                                                                                                   9
Case 2:85-cv-04544-DMG-AGR Document 831-3 Filed 06/25/20 Page 40 of 40 Page ID
                                 #:38475


         professional organization, the American Academy of Pediatrics, and there is ample evidence in
                                                                                           4
         medical research to demonstrate the harm of even short periods of detention.

     35. In my professional opinion, this child is at risk for greater harm if he continues to be held in

         detention. Additionally, I do not believe this harm would be alleviated by the release of the child

         without one or both of his parents, as family unity is a core aspect of children’s health and

         development. Separation from a parent can cause significant psychological trauma in a child.


 I declare under penalty of perjury under the laws of the United States of America that the foregoing is true

 and correct.


 Executed on this, the 25th day of May, in Winchester, MA.




                                                                                     ______________________


                                                                                      Fiona Danaher, MD, MPH




 4
  ​Linton JM, Griffin M, Shapiro AJ; Council on Community Pediatrics. Detention of immigrant children. Pediatrics.
 2017;139(5):e20170483pmid:28289140

                                                                                                                10
